         Case 1:20-cr-00563-JPO Document 203 Filed 08/05/21 Page 1 of 1




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                    888 GRAND CONCOURSE, SUITE 1H
                                                    BRONX, NEW YORK 10451
                                                    (718) 293-4900 • FAX (718) 618-0140
                                                    www.klugerlawfirm.com

                                                    August 4, 2021
                                                                          Granted,
By ECF                                                                     So ordered.
Hon. J. Paul Oetken                                                        8/5/2021
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

               Re:    United States v. Charles Hewitt
                      20 Cr. 563 (JPO)

Dear Judge Oetken,

        Bail in this case was set by the Honorable Ona T. Wang on October 28, 2020. In addition
to a $100,000 PRB signed by two financially responsible individuals, Mr. Hewitt’s bail
conditions limit his travel to the Southern and Eastern Districts of New York. The defense writes
now seeking a temporary modification of the travel restrictions.

        Mr. Hewitt respectfully seeks the Court’s permission to attend a family vacation in
Atlanta from Friday, August 6, 2021 to next Friday, August 13, 2021. Assuming the Court grants
this request, Mr. Hewitt will be staying at the Westin Buckhead Atlanta, which is located at 3391
Peachtree Road in Atlanta.

       Defense counsel has communicated with both the Government as well as Pretrial
Services regarding this request. AUSA Kaylan E. Lasky defers to the position of Pretrial
Services. Pretrial Services Officer Courtney M. DeFeo has no objection to this request.

       Thank you for the Court’s consideration.

                                                    Respectfully Submitted,

                                                    /s/ Matthew J. Kluger
                                                    Matthew J. Kluger, Esq.

cc:    AUSA Emily A. Johnson
       AUSA Ashley C. Nicolas
       AUSA Kaylan E. Lasky
       PTSO Courtney M. DeFeo (email)
